Citation Nr: 0813016	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  02-17 872A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for chest pain.  

2.  Entitlement to service connection for arthritis of the 
right shoulder.  

3.  Entitlement to service connection for arthritis of the 
right elbow.  

4.  Entitlement to service connection for arthritis of the 
left elbow.  

5.  Entitlement to an initial disability rating higher than 
30 percent for psoriasis. 


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1973 to July 1976 
and from March 1978 to June 1985.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The Board remanded this case in December 2003.  At the time, 
there were twelve claims on appeal, all for service 
connection except for a claim for a higher initial rating for 
the psoriasis (it was then rated at the 10 percent level).

In a November 2007 decision on remand, however, the Appeals 
Management Center (AMC) increased the rating for the 
psoriasis to 30 percent, with the same retroactive effective 
date as the prior rating.  The AMC also granted 
service connection for a left eye disorder, for arthritis 
affecting multiple areas (the thoracolumbar segment of the 
spine, left shoulder, cervical spinal segment, right knee, 
and left knee), as well as for instability of the right knee 
and for bilateral hearing loss.  The veteran has since 
continued to appeal for an even higher rating for his 
psoriasis.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) 
(indicating the veteran is presumed to be seeking the highest 
possible rating unless he expressly indicates otherwise).  
But he has not appealed either the initial ratings or 
effective date assigned for the several other conditions that 
were service connected in that decision.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must 
separately appeal these downstream issues).

So the only claims that remain concern whether the veteran is 
entitled to a rating higher than 30 percent for his psoriasis 
and whether he is entitled to service connection for chest 
pain, a right shoulder disorder, and a bilateral 
(meaning right and left) elbow disorder.


FINDINGS OF FACT

1.  The veteran's chest pain is not attributable to his 
military service.

2.  The veteran does not have current diagnoses of a right 
shoulder disorder or of right and left elbow disorders, 
including X-ray confirmation of arthritis.

3.  The veteran's psoriasis does not cause ulceration, 
extensive exfoliation, or curing, and systemic or nervous 
manifestations, or exceptionally repugnant appearance.  The 
disease also does not cover more than 40 percent of his 
entire body or more than 40 percent of exposed areas.  As 
well, constant or near-constant systemic therapy - such as 
corticosteroids or other immunosuppressive drugs, has not 
been required during the past 12 months.  


CONCLUSIONS OF LAW

1.  The veteran does not have chest pain due to disease or 
injury incurred in or aggravated by his military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007). 

2.  The veteran does not have arthritis in his right shoulder 
due to disease or injury incurred in or aggravated by his 
military service, and arthritis also may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113. 1131, 1137, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007). 

3.  The veteran does not have arthritis in his right elbow 
due to disease or injury incurred in or aggravated by his 
military service, and arthritis also may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113. 1131, 1137, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007). 



4.  The veteran does not have arthritis in his left elbow due 
to disease or injury incurred in or aggravated by his 
military service, and arthritis also may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113. 1131, 1137, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007). 

5.  The criteria are not met for an initial rating higher 
than 30 percent for psoriasis.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.118, Diagnostic 
Codes (DCs) 7806, 7816 (2002 and 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims files reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See also 38 C.F.R. §§  3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of letters dated in June 
2001, August 2005, and May 2006, the RO and AMC advised the 
veteran of the evidence needed to substantiate his claims and 
explained what evidence VA was obligated to obtain or to 
assist him in obtaining and what information or evidence he 
was responsible for providing.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consider, as well, that the RO issued the first VCAA notice 
letter prior to initially adjudicating the claims - the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  That initial letter did not 
specifically ask the veteran to provide any evidence in his 
possession pertaining to his claims.  Id. at 120-21.  
However, the more recent August 2005 VCAA letter did make 
this specific request and, in any event, VA's Office of 
General Counsel has indicated requiring VA include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and, therefore, not binding 
on VA.  See VAOPGCPREC 1-2004 (Feb. 24, 2004) (OGC discussed 
this in response to the holding in Pelegrini v. Principi, 17 
Vet. App. 183 (2002) (Pelegrini I), but the Court used 
basically the same language in Pelegrini II, so it is equally 
applicable).  The Board is bound by the precedent opinions of 
VA's General Counsel, as the Chief Legal Officer of the 
Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

The RO and AMC have ultimately provided all notice required 
by § 5103(a).  Therefore, any failure to make this specific 
request in the initial VCAA letter is non-prejudicial, 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102.

Moreover, the veteran has not made any showing or allegation 
that the content of the VCAA notice resulted in any 
prejudice.  But see Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007) and Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007) (where the Federal Circuit Court held that any error by 
VA in providing the notice required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1), concerning any element of a 
claim, is presumed prejudicial and that once an error is 
identified, the burden shifts to VA to show it was harmless).  

Since providing the veteran additional VCAA notices in August 
2005 and May 2006, the AMC has gone back and readjudicated 
his claims in a November 2007 supplemental statement of the 
case (SSOC).  This is important to point out because the 
Federal Circuit Court has held that a statement of the case 
(SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).



If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and 
(2)  based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  

It equally deserves mentioning that, in the November 2007 
SSOC and in a February 2008 letter, the veteran also received 
information concerning both the downstream disability rating 
and effective date elements of his claims.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
See, too, Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

And as for the duty to assist, the RO and AMC obtained the 
veteran's service medical records, private medical records, 
and the reports of his VA compensation examinations.  As 
there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  



The veteran is currently incarcerated.  The Court has held 
that VA must tailor its assistance to the peculiar 
circumstances of obtaining examination of an incarcerated 
veteran.  Bolton v. Brown, 8 Vet. App. 185 (1995).  The 
Bolton Court indicated that alternative means to obtain 
examination of an incarcerated veteran include:  
(1) attempting to arrange transportation of the veteran to a 
VA facility for examination; (2) contacting the correctional 
facility and having their personnel conduct an examination 
according to VA examination worksheets or (3) sending a VA 
examiner to the correctional facility to conduct the 
examination.  This case was remanded in December 2003 so the 
veteran could undergo VA examinations, which were arranged 
through his prison.  

The AMC complied with all of the Board's remand directives, 
including insofar as the veteran's claim concerning his heart 
(chest pain).  The medical examiner who traveled to the 
prison where the veteran is incarcerated concluded that, 
based upon review of the claims files and all relevant 
medical records, a heart examination was unnecessary.  This 
examiner provided a medical opinion and rationale based on 
his review of the record, and since he did not believe an 
examination was necessary to provide responses to the 
questions the Board had posed in the remand, the Board may go 
ahead and decide this claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  The Board is therefore satisfied as to 
compliance with its December 2003 remand directives.  
See Stegall v. West, 11 Vet. App. 268 (1998).  

Service Connection Claims

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service, or for aggravation during service of a pre-
existing condition beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303(a), 
3.306.



Degenerative joint disease (DJD, i.e., arthritis) will be 
presumed to have been incurred in service if manifested to a 
compensable degree of at least 10 percent within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).



Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is competent 
evidence of the existence of a current disability.  Boyer, 
210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (indicating service connection presupposes a current 
diagnosis of the condition claimed, to confirm the veteran at 
least has it).

Here, the veteran has a current diagnosis of a heart problem 
to support his claim for chest pain.  But he does not have 
diagnoses of a right or left elbow disability, including X-
ray confirmation of arthritis.  See 38 C.F.R. § 4.71a, DC 
5003.  During the May 2007 VA examination on remand, the 
evaluating physician observed the veteran's elbows were not 
painful, and his the ranges of motion were normal to 145 
degrees.  He had psoriatic plaques on his elbows that caused 
them to itch, but this did not affect his ranges of motion.  
And the psoriasis is already service connected and being 
separately evaluated in this decision.  X-rays also were 
negative, including for radiographic indications of 
arthritis.  The examiner concluded there was no pathology to 
render a diagnosis for either elbow.  Hence, as there is no 
diagnosis of a disability involving either elbow - including 
arthritis, these claims must be denied.  See Degmetich v. 
Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) 
(holding that compensation may only be awarded to an 
applicant who has a disability existing on the date of the 
application, not for a past disability)

The veteran also does not have a current diagnosis of 
arthritis in his right shoulder.  At his May 2007 VA 
examination, his right shoulder had no swelling, tenderness, 
or laxity.  His range of motion was 170 degrees of active 
flexion, 180 degrees of passive flexion, and 170 degrees of 
flexion after fatigue.  His abduction was 180 degrees active, 
passive, and fatiguing.  Internal and external rotation was 
to 90 degrees.  All movements caused pain at the end of 
motion and was relieved when the movement stopped.  An x-ray 
of his right shoulder was negative.  


And the examiner again concluded there was no pathology of 
the right shoulder to render a diagnosis.  So this claim also 
must be denied because pain, alone, without a diagnosis or 
identifiable underlying malady or condition, does not 
in and of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
239 F.3d 1356 (Fed. Cir. 2001).  

The Board realizes the veteran was treated for a "frozen 
right shoulder" in October 2005.  However, that condition 
apparently has resolved, as evidenced by the results of his 
May 2007 examination.  So, as there is no diagnosis of a 
current right shoulder disability, the claim must be denied.  
See again Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 
F.3d 1328, 1332 (1997) (holding that compensation may only be 
awarded to an applicant who has a disability existing on the 
date of the application, not for a past disability).

Chest Pain

The veteran's service medical records (SMRs) show he 
complained of chest pain twice during his second period of 
service.  His initial complaint was in June 1983, which was 
described as related to job stress.  A cardiac workup was 
performed and the results were within normal limits.  His 
other complaint was in March 1984.  The diagnosis was acute 
costochondritis (noting no cardiac condition was found).  His 
separation physical also did not reveal a cardiac condition 
or medications for a cardiac condition.  So his chest pain in 
service was acute and transitory, not chronic, and resolved 
prior to his discharge.

Consequently, there must be evidence of continuity of 
symptomatology since service and/or medical evidence 
otherwise linking any current cardiac disability to the 
veteran's military service.  38 C.F.R. § 3.303(b) and (d).



In May 2007, the veteran had a VA examination for other 
claimed disabilities.  The Board's December 2003 remand had 
specified that he was to receive a heart examination so that 
a physician could determine the etiology of any current 
cardiac disability.  However, as already alluded to, the 
examiner concluded the veteran did not need a separate heart 
examination for such an opinion to be given.  The examiner 
reviewed the veteran's claims files, including his SMRs and 
post-service treatment records.  And the examiner determined 
"there was no connection" between the veteran's two 
complaints of chest pain in service and his current coronary 
heart condition.  The examiner stated that "[t]his veterans 
[sic] current coronary heart condition is NOT related to his 
two isolated episodes of chest discomfort (pain) while in the 
military."  This examiner's rationale was that 
the two isolated incidents of chest pain in service were 
deemed to not have been cardiac in nature, and since the 
veteran had no history of cardiac problems until well after 
his discharge from the military.  The examiner elaborated 
that the veteran's current heart problem is multi-factored, 
and that one factor may be his cocaine abuse.  

So the veteran has not established the required linkage 
between his current cardiac disability and his military 
service, including the two isolated instances of treatment 
while in the military.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In the absence of any medical nexus evidence providing this 
necessary link between the veteran's current heart problem 
and the two instances of chest pain in service, the claim 
must be denied because the preponderance of the evidence is 
unfavorable, in turn meaning the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Increased Evaluation Claim

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

If, as here, there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  In other words, the veteran's rating may be 
"staged" to compensate him for times since the effective 
date of his award when his disability may have been more 
severe than others.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

The veteran believes his psoriasis is even more severe than 
30-percent disabling under the applicable regulation, 
38 C.F.R. § 4.118, DC 7816.

The veteran filed his claim in March 2001.  During the 
pendency of this appeal, regulatory changes amended VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2007), 
including, effective August 30, 2002, the rating criteria for 
evaluating skin disorders such as psoriasis.  See 67 Fed. 
Reg. 49,590-49,599 (July 31, 2002).  


Therefore, the Board will evaluate the veteran's psoriasis 
under both the former and revised criteria.  However, VA's 
Office of General Counsel has determined in a precedent 
opinion that the amended rating criteria, if more favorable 
to the claim, can be applied only prospectively for periods 
from and after the effective date of the regulatory change.  
The Board can apply only the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  See VAOGCPREC 3-2000 (Apr. 10, 
2000).  See also VAOPGCPREC 
7-2003 (Nov. 19, 2003); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 
3.114; Rhodan v. West, 12 Vet. App. 55 (1998); and Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The RO addressed the previous and amended criteria in the 
November 2002 SOC and November 2007 SSOC.  Therefore, the 
Board may also consider these amendments without first 
determining whether doing so will be prejudicial to 
the veteran.  Bernard v. Brown, 4. Vet. App. 384, 392-94 
(1993).  

Under the older criteria, the veteran's psoriasis was rated 
under DC 7806, for eczema.  And according to DC 7806, a 30 
percent evaluation is warranted when there is exudation or 
constant itching, extensive lesions, or marked disfigurement.  
A 50 percent evaluation requires ulceration, extensive 
exfoliation, or curing, and systemic or nervous 
manifestations, or exceptionally repugnant appearance.  
38 C.F.R. § 4.118 (2002).  

Under the amended criteria, psoriasis is rated under DC 7816.  
A 30 percent evaluation is warranted when 20 to 40 percent of 
the veteran's entire body is affected, or when 20 to 40 
percent of exposed areas are affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a total duration of six weeks or more, but not 
constantly, during the past 12 month period.  A 60 percent 
evaluation is warranted when more than 40 percent of the 
entire body or more than 40 percent of exposed areas are 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs were 
required during the past 12 month period.  38 C.F.R. § 4.118 
(2007).  

The rater is also given the option of rating psoriasis as 
disfigurement of the head, face, or neck (DC 7800), or scars 
(DCs 7801-7805), depending on the predominant disability.  
38 C.F.R. § 4.118. (2007).  

The prior and amended versions of DCs 7802, 7803, and 7804 
are not favorable to the veteran because the highest 
evaluation available under these DCs is 10 percent, and he 
already has a higher 30 percent evaluation.  The previous and 
amended versions of DC 7805 also are not favorable to him 
because it instructs the rater to evaluate based on 
limitation of function of the affected part, and the veteran 
is already compensated for limitation of function of the 
affected parts with the several separate ratings for his 
arthritis.  Separate ratings for limitation of function due 
to a painful scar would constitute impermissible pyramiding.  
See 38 C.F.R. 
§ 4.14.

DC 7800 is not favorable to the veteran because disfigurement 
of the head, face, or neck is not the predominant 
manifestation of his psoriasis.  

In May 2007, the veteran had a VA skin examination.  The 
examiner noted that the veteran has had psoriasis since he 
was in the military, and that it was constant and present at 
all times, but varied in intensity.  His symptoms were 
itching and patchy rashes on his skin.  He had no systemic 
symptoms.  He reported minor relief from scaling of his skin 
with topical creams, but no relief from itching.  He used two 
creams every day to treat his psoriasis.  The examiner stated 
that neither of the veteran's medications were 
corticosteroids or immunosuppressive.  

On objective physical examination, the veteran had psoriatic-
type lesions on his forehead, between his eyebrows, slightly 
on his cheeks, on the tip of his nose, on the helix of both 
ears, both elbows, and the knuckles of his hands.  The 
lesions were "discrete silvery white scaling plaques."  



The veteran also had lesions on his knees, left thigh, and 
left buttock.  The plaques were scaly and thick with 
lichenification on the elbows.  Both knees were covered with 
lesions (14 centimeters by 6 centimeters on each knee).  The 
thigh of his left leg had lesions measuring 7 centimeters by 
5 centimeters and 5 centimeters by 3.5 centimeters.  

The examiner indicated less than 10 percent of the exposed 
area was covered, and that less than 20 percent of the 
veteran's entire body.  The examiner was unable to take 
photographs of the veteran because he was incarcerated, but 
it was noted that the condition on his face was about 5 
percent more severe than it was in color photographs taken in 
December 2002.  

In April 2005, the veteran submitted buddy statements from 
fellow inmates.  M. K. stated that the veteran had to buy new 
shirts and pants every three to four months because the 
ointment he used to relieve his psoriasis stained his sleeves 
and pants legs.  D. G. stated the veteran often stayed in his 
room because the skin creams made his arms, legs, and face 
greasy.  J. M. stated he was housed in the same unit as the 
veteran and worked with him in the prison.  He noted that the 
veteran's itchy skin caused him extreme distress on a daily 
basis, and limited his ability to work in the prison.  J. M. 
also said the veteran could not sit down to work for long 
periods of time because his skin would crack.  

The results of the veteran's VA compensation examination and 
these lay statements do not support assigning a rating higher 
than 30 percent, under either the former or revised 
standards.

Under the older criteria, this evidence does not show 
ulceration or extensive exfoliation or curing.  The VA 
examiner stated there were no systemic manifestations.  And 
as only 10 percent of the veteran's exposed body areas 
are affected, and the lesions on his face were described as 
"discrete," the condition is not exceptionally repugnant.  
Therefore, a 50 percent evaluation cannot be granted under 
the older criteria.  38 C.F.R. § 4.118, DC 7806 (2002).  

The veteran also is not entitled to a higher rating under the 
amended criteria.  The examiner reported that the veteran did 
not use corticosteroids or immunosuppressive treatment for 
his psoriasis.  The examiner also noted that 10 percent of 
the exposed area was affected, or 20 percent of the veteran's 
total body.  Hence, as the skin condition does not affect 
more than 40 percent of the whole body or the exposed areas, 
a higher evaluation cannot be granted.  38 C.F.R. § 4.118. DC 
7816 (2007).

Since the veteran's psoriasis does not satisfy the 
requirements for a higher rating under either the former or 
revised criteria, his claim must be denied.  That is to say, 
30 percent is the best approximation of the severity of this 
condition, so this rating must remain in effect  38 C.F.R. § 
4.7.  The preponderance of the evidence is against a higher 
rating, so no reasonable doubt.  38 C.F.R. § 4.3.  Also, 
the condition has never been more than 30-percent disabling 
since the effective date of the grant, so the rating may not 
be "staged," either.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).

Finally, the Board finds no reason to refer this case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest the veteran is not 
adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  See also 38 C.F.R. § 4.1, indicating that, 
generally, the degrees of disability specified in the Rating 
Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.




ORDER

Service connection for chest pain is denied.  

Service connection for arthritis of the right shoulder is 
denied.  

Service connection for arthritis of the right elbow is 
denied.  

Service connection for arthritis of the left elbow is denied.  

An initial disability rating higher than 30 percent for 
psoriasis is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


